Citation Nr: 1302731	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  07-38 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for diabetes mellitus. 

5.  Entitlement to service connection for a bilateral eye disorder, claimed as diabetic retinopathy or as due to diabetes mellitus.

6.  Entitlement to service connection for neuropathy of the bilateral upper extremities, claimed as due to diabetes mellitus.

7.  Entitlement to service connection for neuropathy of the bilateral lower extremities, claimed as due to diabetes mellitus.

8.  Entitlement to service connection for a heart disorder, claimed as due to diabetes mellitus. 

9.  Entitlement to service connection for hypertension, claimed as due to diabetes mellitus. 

10.  Entitlement to service connection for erectile dysfunction, claimed as due to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975, with prior active service totaling one year, three months, and five days. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in November 2006 and August 2008, which denied the claims.  In March 2012, the Board remanded the issues on appeal to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, so that pertinent records relating to VA outpatient medical treatment and the Veteran's application for disability benefits from the Social Security Administration (SSA) and that agency's determination of entitlement could be obtained and made a part of the Veteran's VA claims folder.  Following the AMC's completion of the actions sought, the case has since been returned to the Board for further review.  

The appellate issues involving the Veteran's entitlement to service connection for bilateral hearing loss, tinnitus, and an acquired psychiatric disorder are REMANDED to the RO via the AMC. VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  Diabetes mellitus, an acquired disorder of either eye, neuropathy of any extremity, a heart disorder, hypertension, or erectile dysfunction is not shown in service or for many years following the Veteran's discharge from military service.  

2.  Current disability involving diabetes mellitus, a bilateral eye disorder, neuropathy of the upper and lower extremities, a heart disorder, hypertension, and erectile dysfunction is shown, but a preponderance of the evidence fails to link any such currently shown disability to the Veteran's military service or any event thereof.  


CONCLUSION OF LAW

Diabetes mellitus, a disorder of either eye, neuropathy of any upper or lower extremity, a heart disorder, hypertension, or erectile dysfunction was not incurred in or aggravated by service, nor may diabetes mellitus, an organic disease of the nervous system, a heart disorder, or hypertension be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Remand Compliance

This matter was previously remanded by the Board March 2012 in order to facilitate the conduct of additional evidentiary and/or procedural development.  Among the requested actions were the retrieval of VA treatment records dating to 2006 as well as medical and administrative records utilized by the SSA in determining the Veteran's entitlement to SSA disability benefits, following by readjudication of the appellate issues.  All of the actions previously sought by the Board through its prior development request now appear to have been completed as directed, and it is of note that neither the Veteran, nor his representative, contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notification obligation in this case was accomplished by way of the RO and AMC's correspondence, dated in March 2006, December 2007, February 2008, and March 2012, to the Veteran regarding his various claims.  The claims were subsequently readjudicated, most recently in a November 2012 supplemental statement of the case.  Mayfield, 444 F. 3d at 1333.  

VA has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The record includes the Veteran's service treatment records, in addition to various medical examination and treatment reports compiled by VA and non-VA sources during postservice years.  Also a part of the record is the transcript of the RO hearing afforded the Veteran in September 2010.  Moreover, the Veteran has not made the RO, AMC, or Board aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed on their merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

The record indicates that the Veteran has not been provided any VA medical examination in connection with the service connection claims herein addressed on the merits and none is warranted at this time.  Here, the information and evidence of record does not indicate that the claimed disabilities may be associated with service or a service-connected disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duty to assist under the governing law and regulations.  

Analysis

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including diabetes mellitus, an organic disease of the nervous system, and cardiovascular-renal disease, inclusive of hypertension, may be presumed to have been incurred during service if any such disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

38 U.S.C.A. § 1154(b) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war and the claimed disease or injury is combat-related, lay evidence of inservice incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  In this instance, the Veteran does not allege, nor does it show, that the Veteran was engaged in combat against the enemy while in military service.  To that extent, the pertinent provisions of 38 U.S.C.A. § 1154 are not for application.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A.§ 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran's principal allegation, as reflected in his claim documents and hearing testimony from September 2010, is that his diabetes mellitus is of service origin and that the various other disorders are secondary to his diabetes mellitus.  A preponderance of the evidence is against the Veteran's primary allegation as to the service onset of his diabetes or any of the other claimed disorders, for reasons set forth in detail below.  

Service department records indicate that the Veteran's enlisted into military service during 1971 and that his principal inservice duties were as ward orderly, medical specialist, and ambulance driver.  Those duties were performed at service department medical facilities located in the United States and in Germany.  The Veteran does not allege, nor does the record show, that he served in Vietnam or any other location where he was presumptively or actually exposed to one or more toxic herbicides.  

An enlistment medical examination in June 1971 disclosed deficient visual acuity, due to amblyopia, secondary to esotropia, which are refractive errors for which VA compensation is not payable.  38 C.F.R. § 3.303(c).  No pertinent abnormality was shown clinically; the only complaints were of mumps, leg cramps, and lameness, which the examiner found were non-disabling and/or fully resolved.  Service examination and treatment records are otherwise negative for any pertinent complaints, findings, or diagnoses, with one possible exception.  In August 1973, the Veteran sought medical assistance for complaints of dizziness and shaking.  Slight enlargement of the tonsils with slight erythema was present; his blood pressure was 140/92; the clinical impression was of anxiety.  One day later on follow-up, the Veteran's blood pressure was 120/78 and his complaints of continued dizziness, lightheadedness, chills, and a productive cough yielded a diagnostic impression of a viral syndrome.  

After service separation in September 1975, the Veteran, as a dependent spouse of a service person, was treated at service department facilities in April 1979 for unrelated disability involving hepatitis B.  

Records involving private medical treatment received in March 1992 for eye-related complaints indicate by history that the Veteran's diabetes mellitus had been diagnosed two years prior thereto.  The Veteran's eye complaint was of an "eye white-out"; the impressions recorded were of transient visual changes of unknown etiology, rule out hypoglycemic events, rule out seizure activity, and rule out an intracranial mass.  

In or about June 2005, the Veteran suffered a myocardial infarction and a medical work-up at that time disclosed uncontrolled diabetes mellitus and hypertension.  Subsequent cardiac catheterization studies demonstrated significant three-vessel coronary artery disease with reduced ventricular function.  A coronary artery bypass graft procedure followed, the postoperative course of which was complicated by a cerebral vascular accident and associated ataxia and aphasia.  This was followed by the noted presence of diabetic peripheral neuropathy of the extremities, diabetic retinopathy of each eye, and erectile dysfunction.  

In May 2007, an Administrative Law Judge of the SSA found the Veteran entitled to SSA disability benefits from June 2005.  Severe impairments of ataxia, status postoperative coronary artery bypass graft, obesity, chronic obstructive pulmonary disorder, and an adjustment disorder with depressed mood were cited.  

The Veteran advances an allegation that his diabetes mellitus is of service onset, although he offers testimony that its presence was not diagnosed until 1984 or 1985.  In his February 2010 testimony, he further indicated that he remembered having had symptoms in the late 1970s involving sweating, shakiness, and blurred vision, which he attributed to his diabetes mellitus.  The Veteran is able is able to offer competent opinion as to what his senses tell him, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  

Whether non-expert or lay opinions are competent evidence with regard to diagnoses or a nexus to service depends on the question at issue and the particular facts of the case.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether the symptoms the Veteran reportedly experienced in service resulted in the diagnosis of diabetes mellitus noted many years after service is not something that is observable through one's senses and is not a simple question.  Thus, the Veteran's opinion is not competent evidence.  Id., Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 465.    

Service treatment records fail to demonstrate the existence of diabetes mellitus or a bilateral eye disorder for which VA compensation is payable, neuropathy of any extremity, a heart disorder, hypertension, or erectile dysfunction.  The single, elevated blood pressure reading in August 1973 occurred when the Veteran was affected by anxiety and the normal blood pressure readings the next day and beyond are inconsistent with the service onset of chronic hypertension.  Given that the Veteran was discharged from service most recently in September 1975, a showing of a chronic disease, such as diabetes, neuropathy, or a heart or hypertensive disorder, to a degree of at least 10 percent would be required not later than September 1976 for the Veteran to avail himself of the presumption of service incurrence afforded by 38 C.F.R. §§ 3.307, 3.309 for certain chronic diseases.  Here, the symptoms of diabetes mellitus were not present earlier than the late 1970s, with diagnosis thereof occurring in or about the mid-1980s and all of the other claimed disorders are first referenced or diagnosed at the time of or subsequent to Veteran's myocardial infarction in June 2005.  

It is significant that many years elapsed from the time of the Veteran's service discharge in 1975 until the disorders in question were initially shown and that fact contraindicates entitlement to the benefits sought.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider a veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  It, too, is significant that competent evidence fails to link any claimed disorder to the Veteran's period(s) of military service or any event thereof, or to any applicable presumptive period.  No medical professional furnishes any finding or opinion linking diabetes mellitus, bilateral acquired eye disorder, neuropathy of either upper or lower extremity, a heart disorder, or hypertension of the Veteran to his period(s) of service or any event thereof.  Moreover, no medical professional has offered any finding or opinion to the effect that the Veteran's diabetes, heart disorder, or hypertension was present to a degree of 10 percent or more within the period ending in September 1976.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for service connection for diabetes mellitus, bilateral acquired eye disorder, neuropathy of either upper and/or lower extremity, a heart disorder, or hypertension.  Accordingly, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"). 


ORDER

Service connection for diabetes mellitus is denied. 

Service connection for a bilateral eye disorder, claimed as diabetic retinopathy or as due to diabetes mellitus, is denied.

Service connection for neuropathy of the bilateral upper extremities, claimed as due to diabetes mellitus, is denied.

Service connection for neuropathy of the bilateral lower extremities, claimed as due to diabetes mellitus, is denied.

Service connection for a heart disorder, claimed as due to diabetes mellitus, is denied. 

Service connection for hypertension, claimed as due to diabetes mellitus, is denied. 

Service connection for erectile dysfunction, claimed as due to diabetes mellitus, is denied. 


REMAND

By this appeal, the Veteran also seeks service connection for bilateral hearing loss and tinnitus.  An enlistment audiogram in June 1971 indicated the presence of a 25 decibel loss of the left ear at 4000 Hertz.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss; thus, based on audiometric results, the Veteran's left ear hearing at service entrance was not normal.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Various ear-related complaints and abnormalities, including a complaint of hearing loss, are shown thereafter during service.  

As well, the Veteran offers credible testimony that he was exposed to acoustic trauma in service from helicopter and tank noise and that his hearing loss and tinnitus were present in or shortly after service.  A VA outpatient treatment note of February 2006 indicates that he set forth a complaint of hearing loss.  To date, the Veteran has not been afforded a VA audiological examination and, on the basis of the foregoing, such an examination and a medical opinion as to the service incurrence or aggravation of Veteran's hearing loss and tinnitus are deemed advisable.  

The Veteran also seeks service connection for an acquired psychiatric disorder, inclusive of PTSD.  Service medical records identify a single diagnostic impression of anxiety in August 1973, on an occasion in which the Veteran was experiencing viral symptoms.  That entry is accompanied by the credible statement, dated in May 2010, of the Veteran's ex-spouse as to her observations, beginning three days after her marriage to the Veteran, regarding his anger, rage, relationship problems, and belligerent behavior.  The ex-spouse indicated that her marriage to the Veteran had occurred in 1979, but the marriage certificate, as previously submitted years ago, indicates that the date of the marriage was actually in October 1978.  

Various psychiatric diagnoses are indicated by the record, including PTSD as diagnosed on October 6, 2011, and January 18, 2012, by VA medical professionals.  Other pertinent diagnoses include a major depressive disorder, depression, anxiety, and an adjustment disorder.  It, too, is noted that a VA medical professional reported in October 2007 that the Veteran appeared to be experiencing some PTSD symptoms, triggered at least in part by the death of a relative, but it was unclear whether he met the full criteria for a PTSD diagnosis.  A private physician in his March 2006 report appeared to link the Veteran's PTSD to his coronary artery bypass graft, although that, too, is unclear.  The Veteran has also shed doubt on the diagnosis of PTSD, as reflected by his hearing testimony that a full work-up leading to entry of a diagnosis of PTSD had not yet occurred, although he maintained that his assisting of wounded Vietnam veterans flown to Germany or the United States where he had been stationed during service had a major adverse effect on his psyche.  In light of the foregoing, and inasmuch as no VA examination or opinion has been sought to date by VA as to the question of the service incurrence of an acquired psychiatric disorder, the Board finds that its obligation to assist the Veteran requires that certain, additional development be undertaken.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Advise the Veteran in writing of his need to provide credible supporting evidence that any claimed inservice stressor leading to the onset of his PTSD actually occurred.  Examples of such evidence might include statements from fellow service persons or others, or friends or family with whom he may have communicated while in service or shortly thereafter. 

2.  Request that the Veteran identify all VA and non-VA sources of pertinent examination or treatment for his claimed bilateral hearing loss, tinnitus, and acquired psychiatric disorder during postservice years and include the locations and approximate dates of any such examination or treatment and the circumstances relating thereto.  

3.  After obtaining written authorization from the Veteran, request any and all pertinent examination and treatment records referenced by him as having been undertaken by non-VA sources during postservice years.  Once obtained, those records should be made a part of the Veteran's VA claims folder.  

4.  Obtain all pertinent records of VA medical treatment, not already on file, for inclusion in the Veteran's VA claims folder.  

5.  Thereafter, afford the Veteran a VA audiological examination for the purpose of determining the nature and etiology of his claimed bilateral hearing loss and tinnitus.  The claims folder in its entirety must be made available to and reviewed by the examiner for use in the study of this case.  That examination is to include a detailed review of the Veteran's history and current complaints, as well as a comprehensive physical examination and any and all indicated diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses must be set forth. 

The VA examiner is asked to address the following, providing a professional opinion and supporting rationale where appropriate: 

For the left ear hearing loss: 

(a)  Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had hearing loss of the left ear prior to his entrance onto active duty?

(b)  If the answer is yes, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the preexisting left ear hearing loss was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  

Please identify any such evidence with specificity.  

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not (50 percent or greater probability) that hearing loss of the left ear originated in service or is otherwise attributable to service or any event thereof, including acoustic trauma?  Is it at least as likely as not that any sensorineural hearing loss of the left ear is shown to have been manifested during the one-year period immediately following the Veteran's separation from service in September 1975, and, if so, how and to what degree?  

For the right ear hearing loss:  

(d)  Is it at least as likely as not (50 percent or greater probability) that any current hearing loss of the Veteran's right ear originated during his period of active service or is otherwise related to military service or any event thereof, including acoustic trauma?  Is it at least as likely as not that any sensorineural hearing loss of the right ear is shown to have been manifested during the one-year period immediately following the Veteran's separation from service in September 1975, and, if so, how and to what degree?  

For tinnitus: 

(e)  Is it at least as likely as not (50 percent or greater probability) that any currently shown tinnitus of the Veteran originated during his period of active service or is otherwise related to his military service or any event thereof, including acoustic trauma?  Is it at least as likely as not that his tinnitus is shown to have been manifested during the one-year period immediately following his service separation in September 1975?  

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus to service as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.

6.  Thereafter, schedule the Veteran for a VA psychiatric or psychological examination in order to ascertain whether any acquired psychiatric disorder, including PTSD, is present and its relationship to the Veteran's period of military service.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case.  That examination should include a review by the VA examiner of the Veteran's history and current complaints, a comprehensive mental status evaluation, and any tests deemed as necessary.  All pertinent diagnoses should be detailed. 

The VA examiner should then offer an opinion addressing the following questions: 

(a)  Does the Veteran meet the diagnostic criteria for PTSD?  If so, is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's PTSD is directly related to a claimed stressor involving his contact with wounded and disabled soldiers returning from Vietnam?  

(b)  If the Veteran does not meet the diagnostic criteria for PTSD, the examiner should identify all psychiatric disorders found to be present and offer and opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder, other than PTSD, had its onset during the Veteran's period of military service, or is otherwise attributable thereto?  Also, if a psychosis is now shown, is it at least as likely as not (50 percent or greater probability) that it originated during the one-year period immediately following the Veteran's service discharge in September 1975? 

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or causation and to find against those matters.  More likely and as likely support the contended onset date or causal relationship; less likely weighs against the claim. 

7.  Lastly, readjudicate the merits of the Veteran's claims for service connection for bilateral hearing loss, tinnitus, and an acquired psychiatric disorder, inclusive of PTSD, and if any benefit sought on appeal is not granted, provide the Veteran with a supplemental statement of the case and afford him a reasonable period in which to respond, prior to returning the case to the Board for further review. 

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


